Attachment to Advisory Action
Applicant’s amendment filed 03/29/2021 has been fully considered, however the amendment has not been entered, as the amendment changes the scope of the claims and therefore raises new issues that would require further consideration, with respect to the amendment, requiring “a loss on ignition of the glass cloth, which defines an amount of the glass cloth to be treated with a silane coupling agent” as recited in claim 1. 

The amendment, regarding “a loss on ignition of the glass cloth, which defines an amount of the glass cloth to be treated with a silane coupling agent” recited in claim 1 raises the issue of indefiniteness. Given the claim recites the loss on ignition defines an amount of the glass cloth to be treated with a silane coupling agent, it is unclear if the presence of the silane coupling agent on the glass cloth is required. 

Even if the amendments were entered, it is noted that Koichi and Kimura in view of Tachibana would still meet the amendment for the reasons set forth below. 

Applicants primarily argue:
“However, the pressure cooker conditions (i.e. 121ºC for 105 minutes) of Koichi are significantly different from those of the present application, which are used to achieve the present invention, (i.e. 121ºC for 500 hours: see paragraph [0074] of Applicant’s specification). If the pressure cooker test was performed for 500 hours in Koichi, the water absorption rate would be clearly more than 1.5 wt%. With the water absorption rate of Koichi being such a higher value, or with the pressure cooker test being performed for such a short time, the loss on ignition of glass cloth disclosed in Koichi would be much higher than that of the present invention.”

Remarks, pg. 6-7
The Examiner respectfully traverses as follows:
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the fact remains Koi teaches a water absorption rate that meets the claimed limitation.
Secondly, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the method of measuring water absorption must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”. Given there is an absence of evidence (i.e., data) of the criticality of how the water absorption rate is measured, it is the examiner's position that the water absorption disclosed by Koichi meets the claim limitation.
Thirdly, Koichi teaches all of the structural limitation of claim 1. It is not clear how the prior art can disclose the same structure, material, and composition as presently claimed and not possess the properties claimed. The reference teaches all of the claimed ingredients and claimed amounts. Therefore, the claimed properties would be inherently necessarily be capable of being achieved by the prior art. If it is Appellant’s position that this would not be the case: (1) evidence would need to be provided to support this position; and (2) it would be the Office's position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.”
	
	
Applicants further argue:
“Tachibana teaches that the total adhesion amount of the silane coupling agent and the surfactant to the glass cloth is represented by the loss on ignition (paragraph [0015] of 

Remarks, pg. 7
The Examiner respectfully traverses as follows:
	Firstly, Tachibana teaches the loss on ignition is a value obtained by incinerating a glass cloth in an air atmosphere at 630ºC for 30 minutes and dividing the difference in weight before and after incineration by the weight before incineration and multiplying by 100 (Tachibana, [0015]). Applicant’s Specification states the loss on ignition is measured at 625 ± 20º for 10 minutes or more, therefore it appears the method of measuring loss on ignition is substantially identical to the method of the present invention (Specification, [0029]). Therefore, it is the Examiner’s opinion Tachibana’s loss on ignition is substantially identical to the loss on ignition in the present application. 
Secondly, the fact remains Tachibana teaches the loss on ignition determines the sum amount of silane coupling agent and surfactant (Tachibana, [0015]). The present claims do not exclude the presence of a surfactant on the glass cloth.  
	
	
Applicants further argue:
“Regarding the amount of the surfactant, Tachibana discloses an aqueous glass treating agent solution containing a surfactant (claim 1 of Tachibana). Tachibana further discloses:
… since the surfactant is uncenssary for improving the adhesion between the glass cloth and the matrix resin, it is preferable to use the minimum amount necessary to avoid adverse effects on the printing wiring board such as moisture absorption. (Paragraph [0004] of Tachibana). 
Therefore, even if the loss on ignition representing the amount of the silane coupling agent recited in claim 1 of the present application is overlapped with the loss on ignition representing the total adhesion amount of the silane coupling agent and the surfactant as disclosed in Tachibana, the water absorption rate of the glass cloth would increase by treating the solution disclosed in Tachibana.
In particular, the amount of B2O3 in the glass cloth is increased to thereby lower the dielectric constant but this causes the problem of an increase in the amount of moisture absorption of glass (paragraph [0006] of Applicant’s specification, also comparing 

Remarks, pg. 7-8
The Examiner respectfully traverses as follows:
Firstly, it is unclear how the disclosure of paragraph [0004] of Tachibana provides evidence the water absorption of the glass cloth would not meet the range as recited in claim 1. Further, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the solution of Tachibana increasing the water absorption rate must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”. 
Secondly, it is not clear how the prior art can disclose the same structure, material, and composition as presently claimed and not possess the properties claimed. The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients and claimed amounts. Therefore, the claimed properties would be inherently necessarily be capable of being achieved by the prior art. If it is Appellant’s position that this would not be the case: (1) evidence would need to be provided to support this position; and (2) it would be the Office's position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.”

/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        

	

	
	
	
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789